Order entered October 1, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01072-CR

                           THOMAS PAUL GILBERT, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-80015-2018

                                          ORDER
         The State of Texas’s Motion for Extension of Time to File State’s Brief is GRANTED.

The State’s Brief—filed contemporaneously with its Motion for Extension—is deemed timely

filed.




                                                  /Bill Pedersen, III/
                                                  BILL PEDERSEN, III
                                                  JUSTICE